OPINION OF THE COURT
Per Curiam.
The petition contains one charge of professional misconduct, alleging that the respondent was convicted of a serious crime in violation of Code of Professional Responsibility DR 1-102 (a) (3) and (7) (22 NYCRR 1200.3 [a] [3], [7]). On June 3, 2004, the respondent entered a plea of guilty in the Supreme Court, Queens County, before the Honorable Arthur J. Cooperman, to soliciting business on behalf of an attorney, in violation of Judiciary Law § 479, an unclassified misdemeanor. The respondent was sentenced to a conditional discharge of one year and paid a $110 mandatory surcharge and a $10 crime victim’s fee.
After a hearing on April 26, 2005, the Special Referee sustained the charge. The petitioner now moves to confirm the Special Referee’s report and impose such discipline as the Court deems just and proper under the circumstances. The respondent and his counsel have submitted affirmations in response to the motion requesting that the Court impose a sanction no greater than a public censure. Based on the uncontroverted evidence, the Special Referee properly sustained the charge of professional misconduct, and the motion to confirm is granted.
In determining an appropriate measure of discipline to impose, the respondent asks the Court to consider the evidence he submitted in mitigation, including his community service and charitable activities. Considering the underlying conduct which gave rise to the respondent’s conviction, his complete cooperation, and his expressed remorse, the respondent is publicly censured.
Prudenti, P.J., Florio, H. Miller, Schmidt and Adams, JJ., concur.
*51Ordered that the motion to confirm the Special Referee’s report is granted; and it is further,
Ordered that the respondent, Michael J. Rosenblatt, admitted as Michael Jon Rosenblatt, is publicly censured for his professional misconduct.